DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Donn Harms on March 25, 2021 to request a modification to the previous restriction. Figures 12-13 should be included in Species I, not Species III. Therefore, claim 6 is not drawn to the elected species (Species III). Attorney approved election of fig.6-9 (Species III) not including fig.12-13. Therefore, only claims 1,4-5, and 12-14 will be examined.
Claims 2-3, 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second ends of: the elongated member, the body, and the connector, a side surface of said sliding door, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
The drawings are objected to because Applicant has 61 (L-shaped notch) and 60 (second planar surface) labeled essentially the same area/detail of the invention in fig.6- the L-shaped notch 61 should be designated by an arrow instead to show that it is created by the meeting of 58 and 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“an engagement of the wedge 66, the second end of the member 14, is operatively engaged upon a support surface such as the track in which the sliding door slides” (Applicant refers to fig.7 for this detail, however, there is no showing of the support surface/track) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4-5, 12-14 are objected to because of the following informalities:  Applicant uses inconsistent language throughout the claims.  An elongated member should always be referred to as said/the “elongated member” instead of “member”. The sliding door should always be referred to as said/the “sliding door” instead of “door”, etc. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, Applicant uses different terminology from the specifications: It is unclear if “a wedge portion” in line 5 is the same as the “a pair of wedges 66” in the specifications or not. Applicants never uses the term “wedge portion” in the specifications, therefore it is unclear if Applicant is attempting to claim a singular wedge or the pair of wedges that are disclosed in the specifications.  For the purposes of examination “a wedge portion” is considered to be “a pair of wedges”. 
Regarding claims 13-14, Applicant uses different terminology from the specifications.  The term “a side surface” is not disclosed in the specifications with reference to the sliding door of fig.6-9.  Applicant does use the term “an interior side edge,” however, it is unclear if this is truly the same as the side surface of claims 13-14 since a surface and an edge are two different aspects of an object. Merriam-Webster online defines surface as “a plane or curved 2 dimensional locus of points” and edge as “a line or line segment that is the intersection of two plane faces or of two planes”. Furthermore, Applicant has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepniewski US 5131701 (hereinafter referred to as Stepniewski). 

Regarding claim 1, Stepniewski discloses a portable door securement apparatus comprising: 
an elongated member (26,28 fig.1; bottom 22,38 fig. 10-11) extending along a member axis (along length of 26,28) from a first end (top of 26, fig.1) of said member to a second end (bottom of 28, fig.1) of said member; 
a connector(22,38 – see embodiment of fig.10-11 for sliding door), said connector in an engagement (Examiner relies on fig, 4-6 to show the engagement of the connector & the body –see also col.3 lines 67- col. 4 lines 11 - Stepniewski states that the plate 22, in the secondary embodiment, replaces yoke 24 and is used with the cam lock assembly of Stepniewski – labeled 18 – which includes 
a first end (at 38) of said connector adapted for a removable engagement (see fig.10-11) with a sliding door (80); 
said body having a handle (50,56) extending from said second end thereof (fig.4-5); 
said second end of said member adapted for a removable engagement (col.1 lines 13-21, 46-59, col. 3 lines 26-37) with a surface (track 84 – fig.10) adjacent said sliding door; 
said body in a first pivoting engagement (see pivoting of the body shown in fig.4-5, which is engaged to the body via other components) with said first end of said member such that said body is pivotable between a first position (fig.4, open position) and a second position (fig.5, set position); and 
wherein with said first end of said connector in said removable engagement with said sliding door (fig.10-11) with said second end of said member in said removable engagement with said surface, said door is prevented from opening in a direction toward said elongated member (see summary of invention).

	 
	
Allowable Subject Matter
Claims 4-5, 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Regarding claim 4, the second embodiment of Stepniewski does not teach the use of a wedge portion with a first planar surface contacting with an end wall of a sliding door. Rather, the wedge portion is taught by the first embodiment of Stepniewski however, to use the wedge portion for the sliding door would render the device of Stepniewski unusable.  The purpose of replacing the wedge portion with the plate 22 and nonskid pad 38 is to have gripping contact with the edge of the sliding 82. Although there is art that teaches a portion (some of these references also teach a wedge portion) of the portable door securement apparatus is located within a gap located in-between the sliding door and a window (see Janeway US 5620215, Briffa US 5540467, Anderson US 5431461, Brown US 10683686), none of these references teach the limitations of claim 1 (Specifically, the pivoting engagement of the body and its ability to pivot between a first position and a second position, as well as a handle extending from said body as well as the connector as disclosed.).  To modify the Stepniewski reference, which does teach this pivoting engagement, would destroy the reference as Stepniewski itself replaces the wedge portion in order to use the device on with a sliding door. Furthermore, the above references – specifically Andersen and Janeway, although teach a wedge portion, does not teach the rest of claim 4 wherein the wedge portion extends from the first end of the connector and that the connector has a first planar surface adjacent said wedge portion that contacts an end wall of the sliding door. Andersen’s wedge portion is 122 (fig,6), however, if 128 is considered the connector, it does not contact the sliding door as disclosed in claim 4. In Janeway, although 19 can be considered the connector and the wedge portion is 31, 19 does not contact a first end wall of said sliding door (47). Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to portable door securement apparatus.
Relevant but not relied upon art: Janeway US 5620215, Briffa US 5540467, Anderson US 5431461, Brown US 10683686. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./

Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 5, 2021